Citation Nr: 1448454	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-31 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a February 2008 rating decision, in which the RO granted service connection for vertigo and assigned an effective date of July 25, 2003.  

2.  Whether there was CUE in October 2003 and February 2008 rating decisions that assigned an effective date of July 25, 2003, and of July 3, 2007, respectively, for 20 and 50 percent evaluations for hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1950 to May 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The February 2008 rating decision, which assigned an effective date of July 25, 2003 for the grant of service connection for vertigo contained no undebatable misapplication of law or misunderstanding of the material facts at issue.


CONCLUSION OF LAW

The February 2008 rating decision awarding service connection for vertigo effective July 25, 2003, has not been shown to contain CUE. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, the VCAA and implementing regulations requiring specific notice to claimants do not apply to motions for CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

II. Clear and Unmistakable Error (CUE)

A previous determination that is final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a). 

A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Determinations of a motion of CUE must apply only the evidence that was on file at the time of the challenged decision and the laws in existence at the time of the challenged decision.  See Fournier v. Shinseki, 23 Vet. App. 480 (2010); 38 C.F.R. §§ 20.1403(b), 20.1405(b).

For an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a).

The Board finds initially that the assignment of an effective date of July 25, 2003 for the award of service connection for vertigo was not clear and unmistakable error.  See Fugo, 6 Vet. App. at 43-44; 38 C.F.R. § 3.105(a). 

By way of history, the Veteran filed a communication received on July 25, 2003 that was construed as including a claim of service connection for vertigo.  The RO granted service connection in a February 2008 rating decision and assigned an effective date of July 25, 2003.  The Veteran initiated an appeal of that decision, requesting an earlier effective date, in a March 2008 Notice of Disagreement (NOD).  The RO issued a November 2008 Statement of the Case (SOC) affirming the previously assigned effective date.  The Veteran did not file a substantive appeal and the February 2008 rating decision became final.  

That February 2008 rating decision is the basis upon which the Veteran's motion for clear and unmistakable error has been made.  He filed his CUE motion in May 2009.  

The Board finds the RO properly assigned an effective date of July 25, 2003 for the award of service connection for vertigo.  As noted above, the Veteran first filed a claim of service connection for vertigo on July 25, 2003.  Neither he nor his representative communicated with VA concerning his vertigo or intent to apply for benefits before July 25, 2003.  The evidence shows that a VA treatment provider noted the Veteran's complaints of vertigo as early as 1989.   However, this diagnosis did not constitute a claim - it was not a communication from the Veteran or his representative asserting entitlement to benefits.  See 38 C.F.R. § 3.1(p).  The Board also acknowledges the Veteran's reported assumptions that once a diagnosis was provided, his claim would be filed de facto.  See February 2012 NOD.  However, the law provides for an effective date of the later of the date entitlement arose or the date the claim was received.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, the later date was July 25, 2003, the date the claim was received.  

Based on the foregoing, the Board concludes that the February 2008 rating decision did not contain CUE.  From review of the record, it appears that the RO properly considered the extant evidence of record, and properly concluded that an effective date earlier that July 25, 2003 was not warranted.  There is no indication that the RO did not have the correct facts as known at the time or that is incorrectly applied extant statutory or regulatory provisions and no unmistakable error was found to which reasonable minds could not differ.



ORDER

The motion of clear and unmistakable error with regard to assignment of an effective date of July 25, 2003, for the grant of service connection for vertigo, is denied.  






REMAND


There seems to have been some confusion on the part of the RO with respect to a claim of entitlement to an earlier effective date for the Veteran's hearing loss evaluation.  The November 2008 statement of the case did reference hearing loss and appeared to consider whether an earlier effective date for the grant of service connection was warranted.  However, the Board notes that service connection is already in effect for hearing loss dating back to 1953.  Thus, the reference to an onset of hearing loss in 1989 made in the statement of the case is confusing, as it is unclear just what RO was adjudicating.  Indeed, the fact that service connection is already in effect from 1953 suggests that he is really seeking an earlier effective date for his compensable evaluations (20 percent from July 25, 2003 and 50 percent from July 3, 2007.)  This has not been specifically adjudicated by the RO.
Therefore, the Board finds that the CUE claim for the assignment of the 20 and 50 percent evaluations for hearing loss must be remanded for re-adjudication.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran an appropriate statement of the case addressing the issue of whether revision of the October 2003 and February 2008 rating decisions is warranted on the grounds that they contained CUE with respect to the assignment of an effective date earlier than July 25, 2003, for assignment of a 20 percent evaluation and earlier than July 3, 2007, for assignment of a 50 percent evaluation, respectively, for bilateral hearing loss. 

The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless the Veteran perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


